SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

517
KA 13-01759
PRESENT: CENTRA, J.P., CARNI, SCONIERS, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

STEVEN C. MCKNIGHT, JR., ALSO KNOWN AS STEVEN C.
MCNIGHT, JR., DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (CAITLIN M. CONNELLY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered July 29, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified as a matter of discretion in the interest of
justice and on the law by vacating the sentence imposed, and as
modified the judgment is affirmed, and the matter is remitted to
Genesee County Court for resentencing.

     Same memorandum as in People v McKnight ([appeal No. 1] ___ AD3d
___ [June 12, 2015]).




Entered:   June 12, 2015                           Frances E. Cafarell
                                                   Clerk of the Court